                                                                                              FILED 
                                                                                              CLERK 
 UNITED STATES DISTRICT COURT                                                                     
                                                                                  3:31 pm, Mar 22, 2019
 EASTERN DISTRICT OF NEW YORK                                                                     
                                                                                      U.S. DISTRICT COURT 
 ---------------------------------------------------------X
                                                                                 EASTERN DISTRICT OF NEW YORK 
 CHRISTA A. MOORE,
                                                                                      LONG ISLAND OFFICE 
                           Plaintiff,                         MEMORANDUM OF
                                                              DECISION & ORDER
                  -against-                                   2:17-cv-01361 (ADS)(ARL)

 NANCY A. BERRYHILL, Acting
 Commissioner of Social Security

                            Defendant.
 ---------------------------------------------------------X

APPEARANCES:

Law Office Charles E. Binder and Harry J. Binder
Attorneys for the Plaintiff
485 Madison Ave. Suite 501
New York, NY 10022
       By:     Charles E. Binder, Esq., Of Counsel.

Social Security Administration
United States Attorney’s Office
610 Federal Plaza
Central Islip, NY 11722
       By:      Sean P. Greene, Esq., Assistant United States Attorney,

SPATT, District Judge:

        On March 10, 2017, plaintiff Christa Moore (the “Plaintiff”) commenced this action

pursuant to the Social Security Act, 42 U.S.C. § 405(g) seeking judicial review of a final decision

of defendant Nancy A. Berryhill (the “Commissioner” or the “Defendant”), the acting

commissioner of the Social Security Administration (“SSA”) at the time of filing, which denied

her application for disability insurance benefits.

        On January 2, 2018, the parties cross-moved for judgment on the pleadings.




                                                        1
        On September 26, 2018, the Court referred the cross-motions to United States Magistrate

Judge Arlene R. Lindsay, for a recommendation as to whether the cross motions for judgment on

the pleadings for either party should be granted, and if so, what relief should be ordered.

        On March 7, 2019, Judge Lindsay issued a Report and Recommendation (“R&R”) that the

Court deny the parties motions and remand the case to the ALJ for further proceedings consistent

with the R&R. Specifically, Judge Lindsay found that remand was warranted because the ALJ

failed to provide good reasons for declining to assign controlling weight to the treating physicians’

opinions and to adequately develop the medical record to clarify ambiguities and/or

inconsistencies. Judge Lindsay electronically served a copy of the R&R on all parties the same

day.

        It has been more than fourteen days since the service of the R&R, and the parties have not

filed objections.

        As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court

has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result. See Coburn v. P.N. Fin., No. 13-CV-1006 (ADS) (SIL), 2015 WL 520346, at *1 (E.D.N.Y.

Feb. 9, 2015) (reviewing Report and Recommendation without objections for clear error).

        Accordingly, the R&R is adopted in its entirety. This case shall be remanded to the ALJ to

develop and clarify his decision as set forth in the R&R. The Clerk of the Court is respectfully

directed to close this case.




                                                 2
SO ORDERED.

Dated: Central Islip, New York

       March 22, 2019

                                      ___/s/ Arthur D. Spatt_______

                                        ARTHUR D. SPATT

                                     United States District Judge




                                 3
